Electronically Filed
                                                      Supreme Court
                                                      SCAD-17-0000379
                                                      13-JUN-2017
                                                      10:06 AM



                          SCAD-17-0000379


           IN THE SUPREME COURT OF THE STATE OF HAWAI'I



                  OFFICE OF DISCIPLINARY COUNSEL,

                            Petitioner,


                                vs.


                          DEAN T. KAUKA,

                            Respondent.



                        ORIGINAL PROCEEDING

          (ODC CASE NOS. 16-0-370, 16-0-409 and 17-0-049)


                        ORDER OF SUSPENSION

(By: Recktenwald, C.J., Nakayama, McKenna, Pollack, and Wilson, JJ.)


           Upon consideration of the petition submitted on May 2,


2017 by the Office of Disciplinary Counsel (ODC), requesting the


immediate suspension of Respondent Dean T. Kauka from the


practice of law pursuant to Rule 2.12A of the Rules of the


Supreme Court of the State of Hawai'i (RSCH), the declaration and

exhibits attached thereto, and the record, we find Respondent


Kauka has failed to meaningfully or substantively respond to


lawful requests from ODC regarding its investigations into


alleged misconduct committed by him, or to respond by the May 31,


2017 deadline to this court’s May 10, 2017 order to show cause as

to why he should not be immediately suspended for the above


conduct.   Therefore,


           IT IS HEREBY ORDERED that, pursuant to RSCH Rule 2.12A,


Respondent Kauka is suspended from the practice of law.     This


order is effective immediately and until further order of this


court.


           IT IS FURTHER ORDERED that this order imposing

suspension upon Respondent Kauka shall constitute a suspension

for purposes of RSCH Rule 2.16.   The Disciplinary Board of the

Supreme Court of the State of Hawai'i and Respondent Kauka shall

therefore comply with the relevant requirements of that Rule.

           IT IS FINALLY ORDERED that the Clerk shall forthwith


distribute a copy of this order to all judges, pursuant to RSCH


Rule 2.16(f).   Distribution may be by electronic mail.


           DATED: Honolulu, Hawai'i, June 13, 2017.

                                       /s/ Mark E. Recktenwald


                                       /s/ Paula A. Nakayama


                                       /s/ Sabrina S. McKenna 


                                       /s/ Richard W. Pollack


                                       /s/ Michael D. Wilson





                                  2